ORDER
This matter having been duly presented on the motion for reinstatement to practice filed by DANIEL J. ROY of MAPLE-WOOD, who was admitted to the bar of this State in 1975, and who was temporarily suspended pursuant to Rule 1:20 — 17(e)(i) effective April 11, 2016, by Order filed March 10, 2016 (D — 88—15; 077324);
And the Disciplinary Review Board having reported to the Court that respondent has paid the outstanding administrative costs and interest owed and the Office of Attorney Ethics having interposed no objection to the relief sought;
And good cause appearing;
It is ORDERED that the motion is granted, and DANIEL J. ROY is reinstated to the practice of law, effective immediately.